Whitfield, C. L,
delivered the opinion of the court.
The tax deed under which appellee claims was void. It is clear from the record that at this tax sale three separate and distinct tracts of land, in different sections — not contiguous, but far apart — -assessed at different sums and to three different, unknown owners, were sold in a lump for one bid of eleven dollars and odd cents. No such sale can be upheld under the act of 1878. Laws 1878, ch. 3, sec. 39, p. 45.

The decree is reversed, and the cause remanded, to be proceeded with in accordance with this opinion.